DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claims 1 and 11 first recite “at least one second guide portion” however the claims continue by reciting "the two second guide portions". This appears to be typographical error and that “at least two second guide portions” was intended. 
Claims 1 and 11 first recite “a sliding member” however the claims continue by reciting “the two sliding members”. This appears to be typographical error and that “the sliding member” was intended. 
In addition, claim 1 and 11 also recite “the at least one first slot and the at least one second slot”, however the claims only present “at least one first sliding slot” and “at least one second sliding slot”. This appears to be a typographical error and that “the at least one first sliding slot and the at least one second sliding slot” was intended.
(the remaining claims depend from the objected claims)

Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres et al. (US 2021/0034117).

Regarding claim 1 Torres discloses:
An electronic device, comprising: 
two bodies (e.g. left/right 74 FIG.17); and 
at least one hinge structure (e.g. 10 FIG.17), comprising a connecting assembly (e.g. within 22 FIG.1) and two rotating assemblies (e.g. sections of 10 to left and right of 22 FIG.1), wherein the connecting assembly has two first guide portions (e.g. 46, 48 FIG.7), and each of the rotating assemblies is rotatably connected to the connecting assembly (shown e.g. FIG.8) and comprises: 
a bracket (e.g. 14 FIG.6D), having at least one first sliding slot (e.g. 50 FIG.8)); 
a translation member (e.g. 44 FIG.8), translatably arranged on the bracket and having a second guide portion (e.g. edge of 46 FIG.10) and at least one second sliding slot (e.g. 30 in 44 shown FIG.7), wherein the two first guide portions respectively correspond to the two second guide portions (e.g. as shown FIG.8), and the at least one first sliding slot and the at least one second sliding slot are inclined to each other and partially overlapped at an overlapping position (as shown e.g. FIG.8); and 


Regarding claim 2 Torres discloses:
each of the first guide portions comprises at least one first cam (e.g. edges of 50 FIG.8), and each of the second guide portions comprises at least one second cam (e.g. edges of 46, 48 FIG.7).

Regarding claim 3 Torres discloses:
the connecting assembly comprises two connecting members (e.g. left and right FIG.8), a number of the at least one first cam is two (as indicated e.g. FIG.8), the two first cams are respectively formed on the two connecting members and face each other (as shown e.g. FIG.8), the translation member is located between the two connecting members (shown e.g. FIG.8), a number of the at least one second cam is two (as shown e.g. FIG.8), and the two second cams are respectively formed at two opposite ends of the translation member and respectively face the two first cams (as shown/indicated e.g. FIG.8).

Regarding claim 4 Torres discloses:
the two rotating assemblies are respectively rotatably connected to the connecting assembly along two rotation axes (“dual axis” paragraph [0008]) parallel to each other (indicated e.g. FIG.2), and the translation member is translatably disposed on the bracket along a direction parallel to each of the rotation axes (shown e.g. FIG.7).

Regarding claim 5 Torres discloses:
the two rotating assemblies are respectively rotatably connected to the connecting assembly along two rotation axes (“dual axis” paragraph [0008]) parallel to each other (indicated e.g. FIG.2), an extending direction of the at least one first sliding slot is perpendicular to each of the rotation axes (as shown e.g. FIG.8), and an extending direction of the at least one second sliding slot is inclined to each of the rotation axes (as shown e.g. FIG.8).

Regarding claim 6 Torres discloses:
each of the rotating assemblies further comprises a rotating shaft (e.g. where 26 attached to 24, 34 FIG.4), the rotating shaft is pivotally connected to the connecting assembly (shown e.g. FIG.2, FIG.4), the bracket is fixedly connected to the rotating shaft (e.g. via 26 FIG.1), and the translation member is translatably sleeved on the rotating shaft (shown e.g. FIG.7).

Regarding claim 7 Torres discloses:


Regarding claim 11 Torres discloses:
A hinge structure, comprising: 
a connecting assembly (e.g. within 22 FIG.1), having two first guide portions (e.g. 46, 48 FIG.7); and 
two rotating assemblies (e.g. sections of 10 to left and right of 22 FIG.1), each of the rotating assemblies being rotatably connected to the connecting assembly (shown e.g. FIG.8) and comprising: 
a bracket (e.g. 14 FIG.6D), having at least one first sliding slot (e.g. 50 FIG.8); 
a translation member (e.g. 44 FIG.8), translatably arranged on the bracket and having a second guide portion (e.g. edge of 46 FIG.10) and at least one second sliding slot (e.g. 30 in 44 shown FIG.7), wherein the two first guide portions respectively correspond to the two second guide portions (e.g. as shown FIG.8), and the at least one first sliding slot and the at least one second sliding slot are inclined to each other and partially overlapped at an overlapping position (as shown e.g. FIG.8); and 
a sliding member (e.g. 30 FIG.8), having at least one pillar (e.g. 32 FIG.8), wherein the at least one pillar penetrates the at least one first sliding slot and the at least one second sliding slot at the overlapping position (shown/indicated e.g. FIG.8), so as to drive the at least one pillar to slide along the at least one first slot and the at least one second slot to drive the sliding member to move (shown e.g. between FIG.7-FIG.8).

Regarding claim 12 Torres discloses:
each of the first guide portions comprises at least one first cam (e.g. edges of 50 FIG.8), and each of the second guide portions comprises at least one second cam (e.g. edges of 46, 48 FIG.7).

Regarding claim 13 Torres discloses:
the connecting assembly comprises two connecting members (e.g. left and right FIG.8), a number of the at least one first cam is two (as indicated e.g. FIG.8), the two first cams are respectively formed on the two connecting members and face each other (as shown e.g. FIG.8), the translation member is located between the two connecting members (shown e.g. FIG.8), a number of the at least one second cam is two (as shown e.g. FIG.8), and the two second cams are respectively formed at two opposite ends of the translation member and respectively face the two first cams (as shown/indicated e.g. FIG.8).

Regarding claim 14 Torres discloses:
the two rotating assemblies are respectively rotatably connected to the connecting assembly along two rotation axes (“dual axis” paragraph [0008]) parallel to each other (indicated e.g. FIG.2), and the translation member is translatably disposed on the bracket along a direction parallel to each of the rotation axes (shown e.g. FIG.7).

Regarding claim 15 Torres discloses:


Regarding claim 16 Torres discloses:
each of the rotating assemblies further comprises a rotating shaft (e.g. where 26 attached to 24, 34 FIG.4), the rotating shaft is pivotally connected to the connecting assembly (shown e.g. FIG.2, FIG.4), the bracket is fixedly connected to the rotating shaft (e.g. via 26 FIG.1), and the translation member is translatably sleeved on the rotating shaft (shown e.g. FIG.7).

Regarding claim 17 Torres discloses:
further comprising a linkage mechanism (e.g. 24 FIG.4), wherein the linkage mechanism is connected between the two rotating assemblies and adapted to drive the two rotating assemblies to rotate synchronously (as indicated e.g. FIG.2, FIG.4).


Claim(s) 1, 7-11, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanchez et al. (US 2020/0233466).

Regarding claim 1 Sanchez discloses:
An electronic device, comprising: 

at least one hinge structure (e.g. 30 FIG.1), comprising a connecting assembly (e.g. central section of 30 between 36 FIG.3) and two rotating assemblies (e.g. wing sections of 30 overlapping 36 FIG.3), wherein the connecting assembly has two first guide portions (e.g. 52, 56 FIG.3), and each of the rotating assemblies is rotatably connected to the connecting assembly (shown e.g. FIG.3) and comprises: 
a bracket (e.g. 32 FIG.5), having at least one first sliding slot (e.g. 64 FIG.3); 
a translation member (e.g. 54, 58 FIG.4), translatably arranged on the bracket and having a second guide portion (e.g. two sides of 54 against 52, 56 FIG.4) and at least one second sliding slot (e.g. slot in 58 for 62 shown FIG.4), wherein the two first guide portions respectively correspond to the two second guide portions (e.g. as shown FIG.4), and the at least one first sliding slot and the at least one second sliding slot are inclined to each other and partially overlapped at an overlapping position (as shown e.g. FIG.4); and 
a sliding member (e.g. 36 FIG.5), having at least one pillar (e.g. 62 FIG.5), and the two bodies are respectively connected to the two sliding members (sliding member) (shown/indicated FIG.1), wherein when each of the rotating assemblies rotates relative to the connecting assembly (shown e.g. FIG.4-FIG.5), the at least one first guide portion and the at least one second guide portion guide the translation member to translate relative to the bracket to displace the overlapping position (described paragraph [0023]), so as to drive the at least one pillar to slide along the at least one first slot and the at least one second slot to drive the sliding member and the corresponding body to move (described e.g. paragraph [0025]).

Regarding claim 7 Sanchez discloses:


Regarding claim 8 Sanchez discloses:
the linkage mechanism comprises a gear set (described e.g. paragraph [0023]).

Regarding claim 9 Sanchez discloses:
when the two bodies are relatively expanded from a closed state or a reversely folded state to an expanded state (shown e.g. FIG.5, FIG.4), each of the sliding members moves in a direction approaching the connecting assembly (shown e.g. from FIG.5 to FIG.4), and when the two bodies are relatively closed from the expanded state to the closed state or relatively reversely folded from the expanded state to the reversely folded state, each of the sliding members moves in a direction away from the connecting assembly (shown e.g. from FIG.4 to FIG.5, described paragraphs [0026], [0028]).

Regarding claim 10 Sanchez discloses:
when the two bodies are in the expanded state, an edge of each of the bodies leans against an edge of the other body (as described e.g. paragraphs [0003], [0019]).

Regarding claim 11 Sanchez discloses:
A hinge structure, comprising: 

two rotating assemblies (e.g. wing sections of 30 overlapping 36 FIG.3), each of the rotating assemblies being rotatably connected to the connecting assembly (shown e.g. FIG.3) and comprising: 
a bracket (e.g. 32 FIG.5), having at least one first sliding slot (e.g. 64 FIG.3); 
a translation member (e.g. 54, 58 FIG.4), translatably arranged on the bracket and having a second guide portion (e.g. two sides of 54 against 52, 56 FIG.4) and at least one second sliding slot (e.g. slot in 58 for 62 shown FIG.4), wherein the two first guide portions respectively correspond to the two second guide portions (e.g. as shown FIG.4), and the at least one first sliding slot and the at least one second sliding slot are inclined to each other and partially overlapped at an overlapping position (as shown e.g. FIG.4); and 
a sliding member (e.g. 36 FIG.5), having at least one pillar (e.g. 62 FIG.5), wherein the at least one pillar penetrates the at least one first sliding slot and the at least one second sliding slot at the overlapping position (shown e.g. FIG.4), wherein when each of the rotating assemblies rotates relative to the connecting assembly (shown e.g. FIG.4-FIG.5), the at least one first guide portion and the at least one second guide portion guide the translation member to translate relative to the bracket to displace the overlapping position (described paragraph [0023]), so as to drive the at least one pillar to slide along the at least one first slot and the at least one second slot to drive the sliding member to move (described e.g. paragraph [0025]).

Regarding claim 17 Sanchez discloses:


Regarding claim 18 Sanchez discloses:
the linkage mechanism comprises a gear set (described e.g. paragraph [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing/hinging devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841